 



EXHIBIT 10.14

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT, effective as of November 1, 2002 by and between
INTERSTATE HOTELS & RESORTS, INC., a Delaware corporation (the “Company”),
MERISTAR MANAGEMENT COMPANY, L.L.C., a Delaware limited liability company (the
“LLC”) and any successor employer, and JOHN EMERY (the “Executive”), an
individual residing at 8262 Private Lane, Annandale, VA 22003.

     The Company and the LLC desire to employ the Executive in the capacities of
President and Chief Operating Officer, and the Executive desires to be so
employed, on the terms and subject to the conditions set forth in this agreement
(the “Agreement”);

     Now, Therefore, in consideration of the mutual covenants set forth herein
and other good and valuable consideration the parties hereto hereby agree as
follows:

     1.        Employment; Term. The Company and the LLC each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the LLC,
upon the terms and subject to the conditions set forth herein, for a term of
three (3) years, commencing on November 1, 2002 (the “Commencement Date”), and
ending on November 1, 2005 unless terminated earlier in accordance with Section
5 of this Agreement; provided that such term shall automatically be extended
from time to time for additional periods of one calendar year from the date on
which it would otherwise expire unless the Executive, on the one hand, or the
Company and the LLC, on the other, give notice to the other party and parties
prior to such date that it elects to permit the term of this Agreement to expire
without extension on such date. (The initial term of this Agreement as the same
may be extended in accordance with the terms of this Agreement is hereinafter
referred to as the “Term”).

     2.        Positions; Conduct.

               (a)      During the Term, the Executive will hold the titles and
offices of, and serve in the positions of, President and Chief Operating Officer
of the Company and the LLC. The Executive shall undertake the responsibilities
and exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar executive capacity, and shall perform such other
specific duties and services (including service as an officer, director or
equivalent position of any direct or indirect subsidiary without additional
compensation) as they shall reasonably request consistent with the Executive’s
positions.

               (b)      During the Term, the Executive agrees to devote his full
business time and attention to the business and affairs of the Company and the
LLC and to faithfully and diligently perform, to the best of his ability, all of
his duties and responsibilities hereunder. Nothing in this Agreement shall
preclude the Executive from devoting reasonable time and attention to (i)
serving, with the approval of the Board, as a director, trustee or member of any
committee of any organization, (ii) engaging in charitable and community
activities and (iii) managing his personal investments and affairs; provided
that such activities do not involve any material conflict of interest with the
interests of the Company or, individually or collectively, interfere materially
with the

 



--------------------------------------------------------------------------------



 



2

performance by the Executive of his duties and responsibilities under this
Agreement. Notwithstanding the foregoing and except as expressly provided
herein, during the Term, the Executive may not accept employment with any other
individual or entity, or engage in any other venture which is directly or
indirectly in conflict or competition with the business of the Company or the
LLC.

               (c)      The Executive’s office and place of rendering his
services under this Agreement shall be in the principal executive offices of the
Company which shall be in the Washington, D.C. metropolitan area. Under no
circumstances shall the Executive be required to relocate from the Washington,
D.C. metropolitan area or provide services under this Agreement in any other
location other than in connection with reasonable and customary business travel.
During the Term, the Company shall provide the Executive with executive office
space, and administrative and secretarial assistance and other support services
consistent with his positions as President and Chief Operating Officer and with
his duties and responsibilities hereunder.

     3.        Board of Directors. While it is understood that the right to
elect directors of the Company is by law vested in the stockholders and
directors of the Company, it is nevertheless mutually contemplated that, subject
to such rights, during the Term the Executive will serve as a member of the
Company’s Board of Directors.

     4.        Salary; Additional Compensation; Perquisites and Benefits.

               (a)      During the Term, the Company and the LLC will pay the
Executive a base salary at an aggregate annual rate of not less than $525,000
per annum, subject to annual review by the Compensation Committee of the Board
(the “Compensation Committee”), and in the discretion of such Committee,
increased from time to time. Once increased, such base salary may not be
decreased. Such salary shall be paid in periodic installments in accordance with
the Company’s standard practice, but not less frequently than semi-monthly.

               (b)      For each fiscal year during the Term, the Executive will
be eligible to receive a bonus from the Company. The award and amount of such
bonus shall be based upon the achievement of predefined operating or performance
goals and other criteria established by the Compensation Committee, which goals
shall give the Executive the opportunity to earn a cash bonus equal to an amount
between 0% and 175% of base salary.

               (c)      During the Term, the Executive will participate in all
plans now existing or hereafter adopted by the Company or the LLC for their
management employees or the general benefit of their employees, such as any
pension, profit-sharing, bonuses, stock option or other incentive compensation
plans, life and health insurance plans, or other insurance plans and benefits on
the same basis and subject to the same qualifications as other senior executive
officers. Notwithstanding the foregoing, the Company and the LLC may, in their
sole discretion, discontinue or eliminate any such plans.

               (d)      The Executive shall be eligible for stock option grants
from time to time pursuant to the Company’s Incentive Plan in accordance with
the terms

 



--------------------------------------------------------------------------------



 



3

thereof. All stock option grants shall be at the discretion of the Board.
Executive shall receive a separate option agreement governing any such grants.

               (e)      The Company and the LLC will reimburse the Executive, in
accordance with its standard policies from time to time in effect, for all
out-of-pocket business expenses as may be incurred by the Executive in the
performance of his duties under this Agreement.

               (f)      The Executive shall be entitled to vacation time to be
credited and taken in accordance with the Company’s policy from time to time in
effect for senior executives, which in any event shall not be less than a total
of four weeks per calendar year. Such vacation time shall not be carried over
year to year, and shall not be paid out upon termination of employment, or upon
expiration of this Agreement.

               (g)      The Company, at its sole cost, shall pay (i) up to
$10,000 annually (to be increased annually by the prior year’s consumer price
index, “CPI”) toward the premium of a life insurance policy with a death benefit
of at least $3,000,000 payable to a beneficiary designated by the Executive and
(ii) up to $15,000 annually (to be increased annually by the prior year’s CPI)
toward the premium of a disability policy which, upon a determination of the
Executive’s Disability (as hereinafter defined), pays at least $3,000,000 to the
Executive.

               (h)      The Executive shall be granted a car allowance of up to
$1,000 per month.

               (i)      To the fullest extent permitted by applicable law, the
Executive shall be indemnified and held harmless by the Company and the LLC
against any and all judgments, penalties, fines, amounts paid in settlement, and
other reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements) actually incurred by the Executive in connection with
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of the Company or the LLC.

               Indemnification under this Section 4(i) shall be in addition to,
and not in substitution of, any other indemnification by the Company or the LLC
of its officers and directors. Expenses incurred by the Executive in defending
an action, suit or proceeding for which he claims the right to be indemnified
pursuant to this Section 4(i) shall be paid by the Company or the LLC, as the
case may be, in advance of the final disposition of such action, suit or
proceeding upon the Company’s or the LLC’s receipt of (x) a written affirmation
by the Executive of his good faith belief that the standard of conduct necessary
for his indemnification hereunder and under the provisions of applicable law has
been met and (y) a written undertaking by or on behalf of the Executive to repay
the amount advanced if it shall ultimately be determined by a court that the
Executive engaged in conduct, including fraud, theft, misfeasance, or
malfeasance against the Company or the LLC, which precludes indemnification
under the provisions of such applicable law. Such written undertaking in clause
(y) shall be accepted by the Company or the LLC, as the case may be, without
security therefor and without reference to the financial ability of the
Executive to make repayment thereunder.

 



--------------------------------------------------------------------------------



 



4

The Company and the LLC shall use commercially reasonable efforts to maintain in
effect for the Term of this Agreement a directors’ and officers’ liability
insurance policy, with a policy limit of at least $25,000,000, subject to
customary exclusions, with respect to claims made against officers and directors
of the Company or the LLC; provided, however, the Company or the LLC, as the
case may be, shall be relieved of this obligation to maintain directors’ and
officers’ liability insurance if, in the good faith judgment of the Company or
the LLC, it cannot be obtained at a reasonable cost.

     5.        Termination.

               (a)      The Term will terminate immediately upon the Executive’s
death, Disability, or, upon thirty (30) days’ prior written notice by the
Company, in the case of a Determination of Disability. As used herein the term
“Disability” means the Executive’s inability to perform his duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not continuous, during any 365-day
period, due to physical or mental incapacity or impairment. A “Determination of
Disability” shall occur when a physician, reasonably satisfactory to both the
Executive and the Company and paid for by the Company or the LLC, finds that the
Executive will likely be unable to perform his duties and responsibilities under
this Agreement for the above-specified period due to a physical or mental
incapacity or impairment. Such decision shall be final and binding on the
Executive and the Company; provided that if they cannot agree as to a physician,
then each shall select and pay for a physician and these two together shall
select a third physician whose fee shall be borne equally by the Executive and
either the Company or the LLC and whose Determination of Disability shall be
binding on the Executive and the Company. Should the Executive become
incapacitated, his employment shall continue and all base and other compensation
due the Executive hereunder shall continue to be paid through the date upon
which the Executive’s employment is terminated for Disability or Determination
of Disability in accordance with this section.

               (b)      The Term may be terminated by the Company upon notice to
the Executive and with or without “Cause” as defined herein.

               (c)      The Term may be terminated by the Executive upon notice
to the Company and with or without “Good Reason” as defined herein.

     6.      Severance.

               (a)      If the Term is terminated by the Company for Cause,

              (i)   the Company and the LLC will pay to the Executive an
aggregate amount equal to the Executive’s accrued and unpaid base salary through
the date of such termination;               (ii)   all unvested options and
restricted shares will terminate immediately; and

 



--------------------------------------------------------------------------------



 



5

              (iii)   any vested options issued pursuant to the Company’s
Incentive Plan and held by the Executive at termination, will expire ninety
(90) days after the termination date.

               (b)      If the Term is terminated by the Executive other than
because of death, Disability or for Good Reason,

              (i)   the Company and the LLC will pay to the Executive an
aggregate amount equal to the Executive’s accrued and unpaid base salary through
the date of such termination;               (ii)   all unvested options and
restricted shares terminate immediately; and               (iii)   any vested
options issued pursuant to the Company’s Incentive Plan and held by the
Executive at termination, will expire ninety (90) days after the termination
date.

               (c)      If the Term is terminated upon the Executive’s death or
Disability,

              (i)   the Company and the LLC will pay to the Executive’s estate
or the Executive, as the case may be, a lump sum payment equal to the
Executive’s base salary through the termination date, plus a pro rata portion of
the Executive’s bonus for the fiscal year in which the termination occurred;    
          (ii)   the Company will make payments for one (1) year of all
compensation otherwise payable to the Executive pursuant to this Agreement,
including, but not limited to, base salary, bonus and welfare benefits;        
      (iii)   all of the Executive’s unvested stock options will immediately
vest and such options, along with those previously vested and unexercised, will
become exercisable for a period of one (1) year thereafter; and              
(iv)   all of the Executive’s unvested restricted stock will immediately vest
and all of the restricted stock of the Company held by the Executive shall
become free from all contractual restrictions.

               (d)      Subject to Section 6(e) hereof, if the Term is
terminated by the Company without Cause or other than by reason of Executive’s
death or Disability, in

 



--------------------------------------------------------------------------------



 



6

addition to any other remedies available, or if the Executive terminates the
Term for Good Reason,

              (i)   the Company and the LLC shall pay the Executive a lump sum
equal to the product of (x) the sum of (A) the Executive’s then annual base
salary and (B) the amount of the Executive’s bonus for the preceding calendar
year, multiplied by (y) the greater of (A) two (2) and (B) a fraction, the
numerator of which is the number of days remaining in the Term (without further
extension) and the denominator of which is 365; provided that, if Executive
separates from employment pursuant to this Section 6(d) prior to his being
notified of his bonus for calendar year 2002 (to be paid in 2003), then
Executive’s bonus amount for purposes of this Section 6(d)(i) will be 87.5% of
Executive’s base salary. If, however, Executive separates from employment
pursuant to this Section 6(d) after he is notified of his calendar year 2002
bonus, but prior to being notified of his bonus for calendar year 2003 (to be
paid in 2004), then Executive’s bonus for purposes of this Section 6(d)(i) shall
be an amount equal to Executive’s calendar year 2002 bonus annualized as if the
Company (post-merger) had existed during the entire calendar year of 2002.      
        (ii)   all of the Executive’s unvested stock options will immediately
vest and such options, along with those previously vested and unexercised, will
become exercisable for a period of one (1) year thereafter;               (iii)
  all of the Executive’s unvested restricted stock will immediately vest and all
of the restricted stock of the Company held by the Executive shall become free
from all contractual restrictions; and               (iv)   the Company shall
also continue in effect the Executive’s health and dental benefits (or similar
health and dental benefits paid to senior executives) noted in Section 4(c)
hereof or their equivalent for a period equal to the greater of (X) two and (2)
years or the remaining Term, without further extension or (Y) the date on which
the Executive obtains health insurance coverage from a subsequent employer.

 



--------------------------------------------------------------------------------



 



7

               (e)      If, within twenty-four (24) months following a Change in
Control, the Term is terminated by the Executive for Good Reason or by the
Company without Cause, in addition to any other rights which the Executive may
have under law or otherwise, the Executive shall receive the same payments and
benefits provided for under Section 6(d) hereof; provided, that the amount of
the multiplier described in clause (d)(i)(y)(A) of Section 6 hereof shall be
increased from two (2) times to three (3) times.

               (f)      If at any time the Term is not extended pursuant to the
proviso to Section 1 hereof as a result of the Company giving notice thereunder
that it elects to permit the term of this Agreement to expire without extension,
the Company shall be deemed to have terminated the Executive’s employment
without Cause.

               (g)      As used herein, the term “Cause” means:



                    (i)      the Executive’s willful and intentional failure or
refusal to perform or observe any of his material duties, responsibilities or
obligations set forth in this Agreement; provided, however, that the Company
shall not be deemed to have Cause pursuant to this clause (i) unless the Company
gives the Executive written notice that the specified conduct has occurred and
making specific reference to this Section 6(g)(i) and the Executive fails to
cure the conduct within thirty (30) days after receipt of such notice;    
                  (ii)      any willful and intentional act of the Executive
involving malfeasance, fraud, theft, misappropriation of funds, or embezzlement
affecting the Company or the LLC;                       (iv)      the
Executive’s conviction of, or a plea of guilty or nolo contendere to, an offense
which is a felony;                       (v)      Executive’s material breach of
this Agreement; or                       (vi)      Gross misconduct by Executive
that is of such a serious or substantial nature that a substantial likelihood
exists that such misconduct would injure the reputation of the Company if the
Executive were to remain employed by the Company or LLC.

Termination of the Executive for Cause shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and reasonable opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board prior to
such vote) of finding that in the good faith opinion of the Board, the Executive
was guilty of conduct constituting Cause and specifying the particulars thereof
in detail, including, with respect to any termination based upon conduct
described in clause (i) above that the Executive failed to cure such conduct
during the thirty-day period following the date on which the Company gave
written notice of the conduct referred to in such clause (i). For purposes of
this Agreement, no

 



--------------------------------------------------------------------------------



 



8

such purported termination of the Executive’s employment shall be effective
without such Notice of Termination;

               (h)      As used herein, the term “Good Reason” means the
occurrence of any of the following, without the prior written consent of the
Executive:



                    (i)      assignment to the Executive of duties materially
inconsistent with the Executive’s positions as described in Section 2(a) hereof,
or any significant diminution in the Executive’s duties or responsibilities,
other than in connection with the termination of the Executive’s employment for
Cause, Disability or as a result of the Executive’s death or by the Executive
other than for Good Reason;                       (ii)      the failure of the
Company to nominate the Executive to the Board or the failure of the Executive
to be elected to the Board;                       (iii)      the change in the
location of the Company’s principal executive offices or of the Executive’s
principal place of employment to a location outside the Washington, D.C.
metropolitan area;                       (iv)      any material breach of this
Agreement by the Company or the LLC which is continuing;    
                  (v)      a Change in Control; provided that a Change of
Control shall only constitute Good Reason if (i) the Executive terminates this
Agreement within the six month period following a Change of Control, (ii) the
Company terminates the Executive within two years following a Change of Control
or (iii) the Company changes the Executive’s job title, responsibilities or
decreases Executive’s compensation or Sections 6h(ii) or 6(h)(iii) occur within
two years following a Change of Control and Executive within six months after
such change (but not later than two years following the Change of Control)
terminates the Term of this Agreement; or     provided, however, that the
Executive shall not be deemed to have Good Reason pursuant to clauses (h)(i),
(ii) or (iv) above unless the Executive gives the Company or the LLC, as the
case may be, written notice that the specified conduct or event has occurred and
the Company or the LLC fails to cure such conduct or event within thirty
(30) days of the receipt of such notice.

               (i)      As used herein, the term “Change in Control” shall have
the following meaning:



                    (i)      the acquisition (other than from the Company) by
any “Person” (as the term is used for purposes of Sections 13(d) or 14(d) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty (30%) percent or more of the
combined voting power of the Company’s then outstanding voting securities;    
                  (ii)      the individuals who were members of the Board (the
“Incumbent Board”) during the previous twelve (12) month period, cease for

 



--------------------------------------------------------------------------------



 



9



  any reason to constitute at least a majority of the Board; provided, however,
that if the election, or nomination for election by the Company’s stockholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board;    
                  (iii)      approval by the stockholders of the Company of
(a) merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty (50%)
percent of the combined voting power of the then outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the combined voting power of the
voting securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company; or                       (iv)      approval by the
stockholders of the Company of any transaction (including without limitation a
“going private transaction”) involving the Company if the stockholders of the
Company, immediately before such transaction, do not as a result of such
transaction, own directly or indirectly, more than fifty (50%) percent of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such transaction in substantially the same proportion
as their ownership of the combined voting power of the voting securities of the
Company outstanding immediately before such transaction.

     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur pursuant to clause (i)(i) above solely because thirty (30%) percent or
more of the combined voting power of the Company’s then outstanding securities
is acquired by (a) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (b) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

               (j)      The amounts required to be paid and the benefits
required to be made available to the Executive under this Section 6 are
absolute. Under no circumstances shall the Executive, upon the termination of
his employment hereunder, be required to seek alternative employment and, in the
event that the Executive does secure other employment, no compensation or other
benefits received in respect of such employment shall be set-off or in any other
way limit or reduce the obligations of the Company under this Section 6.

               (k)      Excise Tax Payments.



                    (i)      Gross-Up Payment. If it shall be determined that
any payment or distribution of any type to or in respect of the Executive, by
the

 



--------------------------------------------------------------------------------



 



10



  Company, the LLC, or any other person, whether paid or payable or distributed
or distributable pursuant to the terms of the Agreement or otherwise (the “Total
Payments”), is or will be subject to the excise tax imposed by Section 4999 of
the Internal Code of 1986, as amended (the “Code”) or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes) imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments.    
                  (ii)      Determination by Accountant.    
                        (A)      All computations and determinations relevant to
this Section 6(k) shall be made by a national accounting firm selected by the
Company from among the five (5) largest accounting firms in the United States
(the “Accounting Firm”) which firm may be the Company’s accountants. Such
determinations shall include whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code). In making the
initial determination hereunder as to whether a Gross-Up Payment is required the
Accounting Firm shall determine that no Gross-Up Payment is required, if the
Accounting Firm is able to conclude that no “Change of Control” has occurred
(within the meaning of Section 280G of the Code) on the basis of “substantial
authority” (within the meaning of Section 6230 of the Code) and shall provide
opinions to that effect to both the Company and the Executive. If the Accounting
Firm determines that a Gross-Up Payment is required, the Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter both to the Company and the Executive by no later than ten
(10) days following the Termination Date, if applicable, or such earlier time as
is requested by the Company or the Executive (if the Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax). If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive and the Company with a written statement that
such Accounting Firm has concluded that no Excise Tax is payable (including the
reasons therefor) and that the Executive has substantial authority not to report
any Excise Tax on his federal income tax return.    
                        (B)      If a Gross-Up Payment is determined to be
payable, it shall be paid to the Executive within twenty (20) days after the
later of (i) the Determination (and all accompanying calculations and other
material supporting the Determination) is delivered to the Company by the
Accounting Firm or (ii) the date of the event which leads to the Gross-up
Payment. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive, absent manifest error.

 



--------------------------------------------------------------------------------



 



11



                          (C)      As a result of uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by the
Company should have been made (“Underpayment”), or that Gross-Up Payments will
have been made by the Company which should not have been made (“Overpayments”).
In either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred. In the case of an Underpayment,
the amount of such Underpayment (together with any interest and penalties
payable by the Executive as a result of such Underpayment) shall be promptly
paid by the Company to or for the benefit of the Executive.    
                        (D)      In the case of an Overpayment, the Executive
shall, at the direction and expense of the Company, take such steps as are
reasonably necessary (including the filing of returns and claims for refund),
follow reasonable instructions from, and procedures established by, the Company,
and otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Executive shall not in any event be obligated to
return to the Company an amount greater than the net after-tax portion of the
Overpayment that he has retained or has recovered as a refund from the
applicable taxing authorities and (ii) this provision shall be interpreted in a
manner consistent with the intent of Section 6(k)(i), which is to make the
Executive whole, on an after-tax basis, from the application of the Excise
Taxes, it being acknowledged and understood that the correction of an
Overpayment may result in the Executive repaying to the Company an amount which
is less than the Overpayment.                             (E)      The Executive
shall notify the Company in writing of any claim by the Internal Revenue Service
relating to the possible application of the Excise Tax under Section 4999 of the
Code to any of the payments and amounts referred to herein and shall afford the
Company, at its expense, the opportunity to control the defense of such claim.

     7.        Cooperation with Company. Following the termination of the
Executive’s employment for any reason, Executive shall fully cooperate with the
Company in all matters relating to the winding up of his pending work on behalf
of the Company including, but not limited to, any litigation in which the
Company is involved and the orderly transfer of any such pending work to other
employees of the Company as may be designated by the Company. The Company agrees
to reimburse the Executive for any out-of-pocket expense he incurs in performing
any work on behalf of the Company following the termination of his employment.

     8.        Confidential Information.

               (a)      The Executive acknowledges that the Company and its
subsidiaries or affiliated ventures (“Company Affiliates”) own and have
developed and compiled, and will in the future own, develop and compile, certain
Confidential

 



--------------------------------------------------------------------------------



 



12

Information and that during the course of his rendering services hereunder
Confidential Information will be disclosed to the Executive by the Company
Affiliates. The Executive hereby agrees that, during the Term and for a period
of three years thereafter, he will not use or disclose, furnish or make
accessible to anyone, directly or indirectly, any Confidential Information of
the Company Affiliates. In particular, Executive covenants and agrees that
Executive shall not, directly or indirectly, communicate or divulge, or use for
the benefit of Executive or for any other person, or to the disadvantage of the
Company, the Confidential Information or any information in any way relating to
the Confidential Information, without prior written consent from the Company.

               (b)      As used herein, the term “Confidential Information”
means any trade secrets, confidential or proprietary information, or other
knowledge, know-how, information, documents, materials, owned, developed or
possessed by a Company Affiliate pertaining to its businesses, including, but
not limited to, records, memoranda, computer files and disks, audio and video
tapes, CD’s, and property in any form containing information generally not known
in the hospitality industry, including but not limited to trade secrets,
techniques, know-how (including designs, plans, procedures, processes and
research records), operations, market structure, formulas, data, programs,
licenses, prices, costs, software, computer programs, innovations, discoveries,
improvements, research, developments, test results, reports, specifications,
data, formats, marketing data and business plans and strategies, customer lists,
client lists and client contact lists, agreements and other forms of documents,
expansion plans, budgets, projections, and salary, staffing and employment
information. Notwithstanding the foregoing, Confidential Information shall not
in any event include information which (i) was generally known or generally
available to the public prior to its disclosure to the Executive, (ii) becomes
generally known or generally available to the public subsequent to its
disclosure to the Executive through no wrongful act of the Executive, (iii) is
or becomes available to the Executive from sources other than the Company
Affiliates which sources are not known to the Executive to be under any duty of
confidentiality with respect thereto or (iv) the Executive is required to
disclose by applicable law or regulation or by order of any court or federal,
state or local regulatory or administrative body (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company, at the Company’s sole expense, in
seeking a protective order or other appropriate protection of such information).

               (c)      Upon demand by the Company and/or upon termination of
employment with the Company for any reason, Executive shall promptly deliver to
the Company all property and materials, whether written, descriptive, or
maintained in some other form belonging to or relating to the Company, its
business affairs and those of its Affiliates, including all Confidential
Information. If Executive desires to retain copies of any forms or other
materials developed by Executive during his employment with the Company, he may
request permission to do so from the Chief Executive Officer, which permission
shall not be unreasonably withheld.

               (d)      The Executive agrees that during his employment
hereunder and for a period of twelve (12) months thereafter he will not solicit
or accept the business of, or assist any other person to solicit or accept the
business of, any persons or entities who were customers of the Company, as of,
or within one (1) year prior to, the

 



--------------------------------------------------------------------------------



 



13

Executive’s termination of employment, for the purposes of providing products or
services competitive with the products or services of the Company or to cause
such customers to reduce or end their business with the Company.

               (e)      The Executive agrees that for a period of six (6) months
after his employment terminates, he will not directly or indirectly solicit any
employee who directly reported to Executive within one (1) year prior to
Executive’s termination of employment. Executive will not be prohibited from
soliciting any person who has been terminated by the Company, and any employee
(whether a direct report or not) may voluntarily seek employment with Executive
or Executive’s new company after Executive employment terminates.

     9.        Specific Performance.

               (a)      The Executive acknowledges that the services to be
rendered by him hereunder are of a special, unique, extraordinary and personal
character and that the Company Affiliates would sustain irreparable harm in the
event of a violation by the Executive of Section 8 hereof. Therefore, in
addition to any other remedies available, the Company shall be entitled to
specific enforcement and/or an injunction from any court of competent
jurisdiction restraining the Executive from committing or continuing any such
violation of this Agreement without proving actual damages or posting a bond or
other security. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages.

               (b)      If any of the restrictions on activities of the
Executive contained in Section 8 hereof shall for any reason be held by a court
of competent jurisdiction to be excessively broad, such restrictions shall be
construed so as thereafter to be limited or reduced to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear; it
being understood that by the execution of this Agreement the parties hereto
regard such restrictions as reasonable and compatible with their respective
rights.

               (c)      Notwithstanding anything in this Agreement to the
contrary, in the event that the Company fails to make any payment of any amounts
or provide any of the benefits to the Executive when due as called for under
Section 6 of this Agreement and such failure shall continue for twenty (20) days
after written notice thereof from the Executive, all restrictions on the
activities of the Executive under Section 8 hereof shall be immediately and
permanently terminated.

     10.        Withholding. The parties agree that all payments to be made to
the Executive by the Company pursuant to the Agreement shall be subject to all
applicable withholding obligations of such company.

     11.        Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed given and received when delivered personally, four
(4) days after being mailed if sent by registered or certified mail, postage
pre-paid, or by one (1) day after delivery if sent by air courier (for next-day
delivery) with evidence of receipt

 



--------------------------------------------------------------------------------



 



14

thereof or by facsimile with receipt confirmed by the addressee. Such notices
shall be addressed respectively:



  If to the Executive, to:



  8262 Private Lane,
Annandale, VA 22003



  If to the Company or to the LLC, to:



  Interstate Hotels & Resorts, Inc.
1010 Wisconsin Avenue, N.W.
Washington, D.C. 20007
Attention: Legal Department

or to any other address of which such party may have given notice to the other
parties in the manner specified above.

     12.        Miscellaneous.

               (a)      This Agreement is a personal contract calling for the
provision of unique services by the Executive, and the Executive’s rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated by the Executive. The rights and obligations of the Company and the
LLC hereunder will be binding upon and run in favor of their respective
successors and assigns. The Company will not be deemed to have breached this
Agreement if any obligations of the Company to make payments to the Executive
are satisfied by the LLC.

               (b)      This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to conflict of laws principles.

               (c)      The headings of the various sections of this Agreement
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

               (d)      The provisions of this Agreement which by their terms
call for performance subsequent to the expiration or termination of the Term
shall survive such expiration or termination.

               (e)      The Company and the LLC shall reimburse the Executive
for all costs incurred by the Executive in any proceeding for the successful
enforcement of the terms of this Agreement, including without limitation all
costs of investigation and reasonable attorneys fees and expenses.

 



--------------------------------------------------------------------------------



 



15

               (f)      This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof (other than previously
executed option agreements, restricted stock agreements executed by the
Executive and the Company and/or the LLC, the “Grant Agreements”), all of which
shall be terminated on the Commencement Date. In addition, the parties hereto
hereby waive all rights such party may have under all other prior agreements
(other then the Grant Agreements), including without limitation, the Executive
Employment Agreement entered into as of August 3, 1998 and the Executive
Employment Agreement entered into as of April 1, 2000, between the Executive and
MeriStar Hotels & Resorts, Inc. and the Amendment thereto executed on March 26,
2002, all of which shall be terminated on the Commencement Date. In addition,
the parties hereto hereby waive all rights such party may have under all other
prior agreements and undertakings, both written and oral, among the parties
hereto (other than the Grant Agreements).

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.



  EXECUTIVE:



  ______________________________
John Emery



  COMPANY:



  INTERSTATE HOTELS & RESORTS, INC.



  By:___________________________
Name:
Title:



  LLC:



  MERISTAR MANAGEMENT COMPANY, LLC



  By: Interstate Hotels & Resorts, Inc.,
its general partner



  By:___________________________
Name:
Title:

 